UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4326
PAUL ANTHONY HAUSE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                            (CR-00-47)

                  Submitted: September 25, 2001

                      Decided: December 13, 2001

    Before WILKINS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mark Jenkinson, DOUGLAS & JENKINSON, Martinsburg, West
Virginia, for Appellant. Patrick M. Flatley, United States Attorney,
Paul T. Camilletti, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HAUSE
                              OPINION

PER CURIAM:

  Paul Hause appeals from the twenty-one month sentence imposed
upon his guilty plea to being a felon in possession of a firearm, 18
U.S.C. § 922(g) (1994). Hause argues that the district court should
have reduced his offense level pursuant to U.S. Sentencing Guidelines
Manual § 2K2.1(b)(2) (2000), because he possessed the firearm for
collection purposes only.

   Hause testified that he received the gun in 1996 as partial payment
on an automobile which he sold. Hause pawned the gun twice, in late
1996 and in early 1997, and did not redeem it after the second time.
A firearms expert testified that the gun was an inexpensive handgun
and that it was not the sort of firearm that would be considered a col-
lectible.

   Based on this evidence, we cannot say that the district court clearly
erred in denying Hause an adjustment under § 2K2.1(b)(2). United
States v. Daughtrey, 874 F.2d 213, 217-18 (4th Cir. 1989). Accord-
ingly, we affirm his sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED